Citation Nr: 0207424	
Decision Date: 07/09/02    Archive Date: 07/17/02	

DOCKET NO.  96-48 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to a disability evaluation in excess of 40 
percent for residuals of a pilonidal sinus excision in the 
posterior sacral area, to include coccydynia and radicular 
pain in the base of the neck, to include consideration of 
38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Appellant represented by:	Samuel L. Hart, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Honolulu, Hawaii.

In August 1996, the RO granted service connection for 
residuals of an excision of a pilonidal sinus posterior 
sacral area scar, evaluated as 10 percent disabling, 
effective from January 1996 (the date of the claim).  In 
September 1996, the veteran filed a notice of disagreement 
(NOD), which contested the 10 percent evaluation assigned for 
this disability.  In September 1996, the RO furnished the 
veteran a statement of the case (SOC).  In July 1997, the 
veteran perfected an appeal of this determination.  In a 
supplemental SOC, dated in July 1998, the RO assigned a 20 
percent evaluation effective from January 1996.  In September 
1999, the RO granted an award of a 40 percent evaluation for 
the residuals of a pilonidal sinus excision in the posterior 
sacral area, effective from January 1996.  Based on the fact 
the 40 percent evaluation is the result of an original claim 
filed in January 1996, the Board must consider all of the 
evidence considered in the initial rating following the award 
of service connection in August 1996.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

In January 2000, the Board entered a decision which granted a 
separate 10 percent evaluation for a residual surgical scar 
over the posterior sacral area.  The Board also denied the 
veteran's claim seeking entitlement to a disability 
evaluation in excess of 40 percent for residuals of a 
pilonidal sinus excision in the posterior sacral area, to 
include coccydynia and radicular pain in the base of the 
neck.  The veteran subsequently appealed to the United States 
Court of Appeals for Veterans Claims (Court).

In February 2001 the Secretary, in light of the recent 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (November 9, 2000), and in an 
opposed motion for partial remand and to stay proceedings, 
moved the Court to vacate that part of the Board's decision 
that denied entitlement to a disability evaluation in excess 
of 40 percent for residuals of a pilonidal sinus excision in 
the posterior sacral area.  In August 2001, the Court issued 
an order vacating and remanding to the Board that part of the 
January 2000 Board decision.  That part of the Board's 
January 2000 decision that granted a separate 10 percent 
evaluation for a surgical scar over the posterior sacral 
area, as a residual of the pilonidal sinus excision, was not 
disturbed.

By a rating decision in November 1999, the RO denied the 
veteran's claim for a total disability rating based on 
individual unemployability (TDIU rating).  In January 2000, 
the veteran filed a NOD.  In May 2000, the RO issued the 
veteran a SOC.  In June 2000, the RO received the veteran's 
substantive appeal.  By a separate rating decision of March 
2001, the RO granted an award of a TDIU rating, effective 
from January 1998 (the date of the claim).  As a result of 
this rating action, the claim for a TDIU rating has been 
granted in full and is no longer a viable issue for appellate 
consideration.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board further observes that the procedural defect 
concerning VA's obligation to provide the veteran with proper 
written notice of and his right to appeal the initial 
evaluation of 30 percent, assigned following the grant of 
service connection for post traumatic stress disorder (PTSD), 
was cured by the RO in a June 2000 letter.  In July 2000, the 
veteran filed a NOD contesting the 30 percent evaluation 
assigned for this disability.  By a rating decision, dated in 
March 2001, the RO granted an award of a 70 percent 
evaluation for the veteran's PTSD, effective from February 
1996.  During that same month, in March 2001, the RO 
furnished the veteran a SOC that explained the basis for the 
70 percent rating award and the effective date assigned for 
this disability evaluation.  However, a review of the 
information of record, to specifically include the additional 
argument submitted by the veteran's attorney-representative 
in June 2002, does not reflect any submission subsequent to 
the March 2001 SOC that indicates the veteran sought to 
perfect an appeal of the initial (70 percent) evaluation 
currently assigned for his service-connected PTSD.

Accordingly, the Board's appellate review will be limited to 
the issue listed on the cover page of this decision.

As final matter, the Board notes that in correspondence 
received at the Board in June 2002, the veteran, by and 
through his attorney-representative, submitted additional 
argument and evidence (regarding the issue of entitlement to 
a disability evaluation in excess of 40 percent residuals of 
pilonidal sinus excision in the posterior sacral area) and 
declined to waive RO consideration.  However, recent 
amendments to 38 C.F.R. § 20.1304 have eliminated subsection 
(c) and allow the Board to consider additional evidence 
without having to refer the evidence to the agency of 
original jurisdiction for initial consideration and without 
having to obtain the appellant's waiver.  67 Fed. Reg. 3099, 
3105 (Jan. 23, 2002).  These amendments became effective 
February 22, 2002, and the Court's holding in Karnas v. 
Derwinski, 1 Vet.App. 308 (1991), is not for application as 
the Secretary has taken the position that the amended 
regulatory changes apply to all pending claims.  Id.


FINDINGS OF FACT

1.  Residuals of the pilonidal sinus excision, posterior 
sacral area, are manifested by chronic coccydynia, normal 
tone and strength and pain radiating up and down the back to 
the base of the neck.  

2.  The evidence of record does not present such an 
exceptional or unusual disability picture due solely to the 
service-connected residuals of a pilonidal sinus excision as 
to render impractical the application of the regular 
schedular standards.

CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 
40 percent for residuals of a pilonidal sinus excision in the 
posterior sacral area, to include coccydynia and radicular 
pain in the base of the neck, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.10, 4.14, 4.20, 4.27, 
4.40, 4.45, 4.71a, Diagnostic Code 5292 (2001); 66 Fed. Reg. 
45, 620 (August 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and medical evidence necessary to substantiate his claim, 
which challenges the propriety of the initial evaluation 
assigned for his residuals of a pilonidal sinus excision in 
the posterior sacral area.  The veteran and his 
representative were provided with a copy of the appealed 
August 1996 rating decision and were provided a SOC in 
December 1996.  Supplemental SOCs were issued in July 1998, 
March 1999, and October 1999.  These documents provided 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding his claim.  
Although the Board's January 2000 decision has no 
adjudicative authority (as to the claim in question) due to 
the Secretary's request for vacatur, in that decision the 
Board informed the veteran of the requirement to submit 
medical evidence that comported with a higher evaluation for 
the service-connected residuals of a pilonidal sinus 
excision.  Moreover, VA has developed the record by 
requesting and obtaining the veteran's service medical 
records and records from agency health care professionals 
that were identified by the veteran.  Also, the veteran was 
afforded several VA examinations in connection with this 
appeal, and the reports of those examinations have been 
associated with the claims folder.  In addition, by VA 
letters of November 2001 and February 2002, the veteran's 
attorney-representative was provided an opportunity to 
present additional argument and evidence in support of this 
appeal, which were received at the Board in June 2002.  Thus, 
under the circumstances of this case, the veteran has 
received the notice and assistance contemplated by law, and 
adjudication of the claim at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993).






Residuals of Pilonidal Sinus Excision

Factual Background

Service connection for residuals of pilonidal sinus excision, 
posterior sacral area, was granted based on service medical 
records and an April 1996 VA examination of the veteran.  In 
relevant part, service medical records for the period from 
September 1966 to August 1970 reflect that in August 1968 a 
pilonidal sinus was evaluated and treated by packing.  The 
pilonidal sinus developed cellulitis.  Incision and drainage 
was performed.  The pilonidal sinus was later excised in 
September 1968.  The veteran was separated from service in 
September 1970.  

The April 1996 VA examination for scars reflects that the 
pilonidal sinus was excised and drained in 1968 with 
persistent pain and numbness to the same area.  The veteran 
cannot sit on his tailbone without discomfort.  On 
examination, there was a well-healed scar, midline, which 
extended from the sacrum to the anal opening.  There was some 
adherence of the scar to muscle tissue.  There was decreased 
sensation to light touch approximately 5 centimeters 
surrounding the scar.  The scar was tender to palpation over 
the coccygeal area.  The diagnosis was scar, residual status 
post excision pilonidal sinus tract with persistent pain 
secondary to scar tissue formation, paresthesia to 
approximately 5 centimeters surrounding the scar.  In April 
1996 radiological report from Kahului Radiology reflects 
metal suture material from previous surgery.  The sacrum was 
intact.  The coccygeal segments were unremarkable.  No 
fractures, dislocations, or subluxations were identified.  
The sacro-iliac joints were unremarkable.  

Testimony from November 1997 personal hearing reflects that 
the pilonidal sinus is still making the veteran suffer 
inordinate pain and forces him to have all sorts of medical 
problems.  He has a pain in his buttocks.  He has been 
evaluated at VA for almost two years.  He does not receive 
regular medical treatment from the VA.  He hurts constantly; 
the pain never goes away.  A demonstration was performed with 
the representative laying on the floor and placing a small 
object on the location near his back.  The representative 
reported that it felt as if he was sitting on a rock, was 
very painful, and the pain started radiating down the small 
of his back.  The veteran testified that the pain radiated 
down toward his anus.  The pain affects his ability to drive 
because he has to lean one way or the other.  The pain gets 
so intense that he just has to move from cheek to cheek.  
There is nothing that relieves the pain-not even sitting on 
something soft.  He does not believe that using a doughnut 
cushion would alleviate his discomfort.  He feels as though 
he has a rock inside of him.  He repositions himself for 
comfort, which was noted by the hearing officer.  The pain 
radiates throughout his whole body and affects the lower end 
of the tailbone.  He has metal sutures.  He says the pain is 
the same as that in service following the excision.  He has 
tried doctors and pills.  The pain is still present.  He has 
been told that the surgeon may have cut some nerves.  He was 
told to see an osteopath, but not a neurologist.

A VA brain and spinal cord examination conducted in May 1998 
reflects constant pain.  The veteran denied loss of sensation 
or weakness.  The pain has been the same since the surgery 
[in 1968].  There was no motor or sensory impairment.  The 
examiner noted that this examination was identical to the 
April 1996 examination.  There was marked tenderness over the 
scar.  Sensation to touch and pin was intact including a 
round scar and perianal region.  The diagnosis was status 
post operative excision pilonidal sinus with chronic pain 
exacerbated by pressure.  The pain was myofascial with no 
nerve injury.  The examiner recommended a general surgery 
consultation to assess whether or not removal of the wire 
sutures might help the pain.

A VA outpatient neurological evaluation dated in June 1998 
reflects that the veteran complained of persistent pain and 
numbness to the surgical area.  On examination, the entire 
length of the incisional scar was moderately tender with a 
surrounding area of numbness reported by the veteran.  No 
masses were noted.  There were no discrete points of 
localized tenderness.  The impression was chronic post 
operative pain syndrome--doubt further surgery would be 
helpful.  

An October 1998 fee-basis orthopedic examination, completed 
by an orthopedic surgeon, reflects that after excision of the 
pilonidal sinus in service, the veteran continued to have 
pain in his tailbone area that would radiate up to his back 
to the base of his neck.  The veteran rated the pain as a 
9/10.  He has pain in all motions, which was worse when 
sitting on a hard surface and lying on a flat surface.  On 
examination, there was a wide scar over the coccygeal area.  
It was specifically tender to palpation.  There was an area 
of numbness of the sacral area.  There was tenderness to 
palpation over the lumbar area, around L4-5 bilaterally.  
Forward flexion was 90 degrees.  Extension was 25 degrees.  
Lateral bending was 25 degrees bilaterally.  Rotation was 25 
degrees bilaterally.  The neck showed a negative axial 
compression test and a negative Spurling's.  Sacrococcygeal 
films showed multiple thin wires in the sacrococcygeal area.  
There was moderate displacement of the coccyx anteriorly.  
The impression inter alia was status post pilonidal sinus 
excision with residuals, including coccydynia.  The examiner 
noted that the veteran does indeed have residuals of his 
pilonidal sinus excision with what is diagnosed as coccydynia 
or pain in the sacrococcygeal area.  The examiner opined that 
the complaints of pain radiated up and down the veteran's 
back, to the base of his neck, are probably coming from the 
coccyx area, at the area of his surgical excision.  This does 
not interfere with the veteran's activities of daily living.  
An injection into this area, either with a local anesthetic 
or a local anesthetic with Cortisone, may be both diagnostic 
and therapeutic.  

The May 1999 VA neurological disorder examination reflects 
that the veteran is unable to sit normally, ride a bike, or 
have sexual relations without precipitating severe pain over 
the area of the surgery for the pilonidal sinus.  Flexion of 
the back was limited to 40 degrees with pain.  Extension of 
the back was limited to 15 degrees with pain.  Left rotation 
was limited to 15 degrees with pain.  Right rotation was 35 
degrees with pain.  There was tenderness over the surgical 
scar overlying the sacral area.  The motor examination showed 
normal tone and strength.  Sacral x-rays showed metal 
sutures.  The diagnosis was chronic postoperative pain-
further surgery would be helpful.  The examiner also noted 
chronic, excruciating, unremitting coccydynia related to 
infected pilonidal sinus and subsequent surgical excision.  
The pain interfered with normal every day activities and 
affected his ability to hold a job.  The neurologist 
concurred completely with the medical conclusions of the 
orthopedic surgeon from October 1998.

When seen for psychotherapy in April 2000 the veteran 
expressed a desire to obtain either massage or chiropractic 
treatment on a fee basis in order to relieve his problems 
with chronic pain.  The veteran expressed his belief that 
there isn't any relief to take away his pain but that he 
wishes to minimize its affect.  In July 2000 the veteran was 
prescribed Gabapentin for chronic pain.

A computer tomography scan of the veteran's abdomen and 
pelvis in connection with the veteran's complaints of right 
lower quadrant pain in October 2000 was interpreted to show 
mild degenerative changes of the lumbosacral spine but was 
otherwise normal.

On a September 2001 VA medical consultation, the veteran 
informed his examiners that he has experienced back pain 
since his pilonidal surgery with wire repair in 1968.  He was 
assessed as having chronic back pain, which his examiner 
believed might be secondary to the wires placed during 
pilonidal surgery back in 1968.

The veteran presented to a VA primary care facility in 
February 2002 and was noted to have coccygeal pain that has 
been present since 1968.  The pain was reported to 
occasionally radiate up his back to the base of his neck.  
Chronic pain syndrome, likely secondary to coccydynia, 
orchialgia, degenerative disc disease of the spine, and 
possibly nerve entrapment was the pertinent diagnostic 
assessment.  When seen in March 2002, the veteran pain 
complaints were unchanged.  Chronic pain was diagnostically 
assessed.  The examiner noted that there appears to be a 
strong affective component to his pain.     


Analysis

The Board notes that the veteran has appealed the initial 
evaluation assigned for residuals of a pilonidal sinus 
excision in the posterior sacral area, to include coccydynia 
and radicular pain in the base of the neck, following the 
grant of service connection for this disability.  In light of 
the distinction noted by the Court in Fenderson, the Board 
has phrased the issue as listed on the cover page of this 
decision.  Fenderson, 12 Vet. App. at 126.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.

VA regulations require that a disability evaluation be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the affects of the disability upon ordinary 
activity is also required.  See 38 C.F.R. §§ 4.1, 4.2, 4.10.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  See 38 C.F.R. § 4.3.  

Pursuant to 38 C.F.R. § 4.20, "when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous."  This regulation allows the VA to 
rate an unlisted ailment under the criteria provided for "a 
closely related disease or injury" that is listed.  In 
deciding whether a listed disease or injury is "closely 
related" to the veteran's ailment, the VA may take into 
consideration three factors:  (1) Whether the "functions 
affected" by the ailments are analogous; (2) whether the 
"anatomical localization" of the ailments is analogous; and 
(3) whether the "symptomatology" of the ailments is 
analogous.  See Lendenmann v. Principi, 3 Vet. App. 345, 350-
51 (1992).  

The veteran's service-connected residuals of a pilonidal 
sinus excision in the posterior sacral area, to include 
coccydynia and radicular pain in the base of the neck, are 
currently rated by analogy under 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5292, for limitation of motion of the 
lumbar spine.  See 38 C.F.R. § 4.20, 4.27.

As the record reflects the residuals of the pilonidal sinus 
excision in the posterior sacral area are productive of 
limitation of motion of the lumbar spine, the Board will 
review the evidence to determine whether the symptoms warrant 
a disability evaluation higher than 40 percent.  (The Board 
notes the veteran has been separately rated for the residual 
surgical scar, evaluated as 10 percent disabling, by way of 
the January 2000 Board decision, and the Court has not 
vacated this rating award).  

At this juncture in the analysis, the Board notes that 
service connection for degenerative disc disease of the 
lumbar spine, a separate neurological condition, claimed as 
secondary to the service-connected residuals of the pilonidal 
sinus excision have been denied based on the examinations of 
record.  Clinical evaluations, specifically those dated in 
October 1998 and May 1999 reflect that the veteran has pain 
in his tailbone area that radiates up to his back to the base 
of his neck and that there is a wide scar over the coccygeal 
area from the excision of the pilonidal sinus that is both 
tender to palpation and numb in a 5 centimeter circumference 
around the scar.  These examinations reflect a sensation to 
touch and pain was intact around the scar in the perianal 
region.  Both a neurologist and an orthopedist noted that the 
sacrococcygeal area on x-ray contains metal sutures, which 
were suspected to cause pain.  X-rays also reflected these 
segments were intact and unremarkable.  There were no 
discrete points of localized tenderness on examination.  The 
impression was chronic postoperative pain syndrome and it was 
doubtful that further surgery would be helpful.  In pertinent 
part and limiting the discussion to the residuals of the 
pilonidal sinus excision, post sacral area, the examiner's 
impression were status post pilonidal sinus excision with 
residuals, including coccydynia (pain in the sacrococcygeal 
area).  The pain was described as chronic, excruciating, 
unremitting coccydynia related to the infected pilonidal 
sinus and subsequent surgical incision that interferes with 
normal every day activities.  The October 1998 and May 1999 
examinations reflect limitation of motion of the lumbar 
spine.  The orthopedist in October 1998 opined the complaints 
of pain radiating up and down the veteran's back to the base 
of his neck were probably coming from the coccyx area, at the 
area of the incision.  The neurologist concurred in the 
earlier report by the orthopedist and opined that it was 
doubtful if further surgery would be helpful.

As indicated above, the evidence also shows that the chronic 
pain (coccydynia) in the sacrococcygeal area has resulted in 
limitation of motion of the lumbar spine and causes radiating 
pain up into the base of the neck.  Thus, functional 
impairment is based on the lack of use of fullness and may be 
due to pain, supported by adequate pathology and evidenced by 
visible behavior during motion.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59.  A part that becomes painful on use 
must be regarded as seriously disabled.  Id.  Considering the 
most recent VA examinations, which specifically focused on 
the "residuals" attributable to the pilonidal sinus 
excision in the posterior sacral area, the Board observes 
that the veteran occasions radiating pain up and down his 
back, to the base of his neck, and chronic pain which results 
in moderate to severe limitation of motion of extension, 
lateral bending, and rotation of the lumbar spine with pain 
on all movements.  See 38 C.F.R. § 4.20.  Taking into 
consideration additional functional impairment caused by pain 
on use of the lumbar spine, the veteran's residuals of the 
pilonidal sinus excision in the post sacral area more closely 
define severe limitation of motion of the lumbar spine to 
warrant a 40 percent evaluation under Diagnostic Code 5292.  
See 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a.  A 40 percent 
evaluation is the maximum schedular rating available under 
Diagnostic Code 5292.

Furthermore, since no examiner, orthopedist or neurologist, 
has established by examination that the veteran's service-
connected residuals of the pilonidal sinus excision in the 
posterior sacral area are reflective of pronounced 
intervertebral disc syndrome manifested by persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of a diseased disc with little intermittent relief, a 
60 percent evaluation under Diagnostic Code 5293 is not 
warranted.  In a similar manner, an evaluation in excess of 
40 percent is not for application under Diagnostic Codes 5285 
and 5286, as the medical data of record disclosed no evidence 
of a fractured vertebra, with cord involvement, or complete 
bony fixation (ankylosis) of the spine at an unfavorable 
angle.  Therefore, the Board determines that the veteran's 
residuals of the pilonidal sinus excision in the posterior 
sacral area are most appropriately evaluated as 40 percent 
disabling under Diagnostic Code 5292.  See 38 C.F.R. §§ 4.7, 
4.40, 4.45. 4.71a; DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(the disability rating accounts for functional loss due to 
pain and limitation on motion); VAOGCPREC 36-97 (December 12, 
1997).  Accordingly, an evaluation in excess of 40 percent is 
warranted.

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating," as 
addressed by the Court in Fenderson, would be in order.  The 
Board finds that the 40 percent evaluation reflects the 
highest degree of impairment shown since the date of the 
grant of service connection.  As such, the evaluation should 
be effective since that time.  Therefore, there is no basis 
for staged rating in the present case.

The Board has also considered the veteran's claim for an 
initial higher rating on an extraschedular basis for the 
service-connected residuals of the pilonidal sinus excision 
in the posterior sacral area, to include coccydynia and 
radicular pain in the base of the neck.  Extraschedular 
ratings are awarded in the exceptional case where the 
schedular evaluations are found to be inadequate.  An 
extraschedular evaluation requires a finding that the case 
presents such an unusual or exceptional disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

Following a review of the record, the Board determines that 
there is no evidence in this case that the veteran's service-
connected residuals of the pilonidal sinus excision, in and 
of itself, presented an exceptional or unusual disability 
picture.  While the record does reflect that the 
symptomatology of this disability includes chronic pain 
(coccydynia) with severe limitation of motion, and that such 
pain affects the veteran's normal daily activities as well as 
his ability to work, it is important to note, however, that 
according to examinations (of March, July, and August of 
2000, and of February 2001) the veteran's employment status 
has been significantly impacted by both the service-connected 
PTSD and residuals of the pilonidal sinus excision, for which 
he is currently receiving disability compensation at the 100 
percent rate as a result of his inability to work due to the 
combined affect of the two service-connected conditions.  
38 C.F.R. § 4.16 (2001).  Moreover, although the veteran has 
received continuous VA outpatient treatment for his residuals 
of the pilonidal sinus excision, none of the evidence record 
shows that this particular disability has required the 
veteran to undergo frequent periods of hospitalization.  
Thus, based on the evidentiary record, the assignment of a 40 
percent schedular rating under diagnostic code 5292, as well 
as an award of a total (100 percent) disability rating under 
38 C.F.R. § 4.16, has already adequately addressed, as far as 
can practicably be determined, the average impairment of 
earning capacity due to the veteran's residuals of the 
pilonidal sinus excision.  See Moyer v. Derwinski, 2 
Vet. App. 289 (1992); Van Hoose v. Brown,  Vet. App. 361, 363 
(1993) (noting that the disability evaluation itself is 
recognition that industrial capabilities are impaired).

Therefore, in the absence of an exceptional or unusual 
disability picture requiring frequent hospitalizations for 
the service-connected residuals of the pilonidal sinus 
excision, or marked interference with employment caused 
exclusively by this service-connected disability, the 
criteria for submission for extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Accordingly, 38 C.F.R. § 3.321(b)(1) does not 
provide an additional basis for an initial rating in excess 
of 40 percent for residuals of the pilonidal sinus excision 
in the posterior sacral area, to include coccydynia and 
radicular pain in the base of the neck.

In reaching this decision the Board has considered the 
doctrine of granting the benefit of doubt to the veteran but 
does not find that the evidence is approximately balanced 
such as to warrant its application.  


ORDER

A disability evaluation in excess of 40 percent for residuals 
of a pilonidal sinus excision in the posterior sacral area, 
to include coccydynia and radicular pain in the base of the 
neck, is denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

